Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I, claims 1-7,9-14 and 19-20 in the reply filed on 9/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/28/2022.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claims 1,4-7,9-17 and 19-20 have been amended to recite “sensing electronics” and/or “control electronics”, the specification should be amended to provide proper antecedent basis for the claimed subject matter.  

Claim Rejections - 35 USC § 112
In view of the amendment filed on 9/28/2022 clarifying the language of the claims and the interview that took place on 5/24/2022 the 112 rejections made against the claims in the office action of 2/25/2022 have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0023000 to Cho et al. (Cho) in view of US 2016/0129262 to Sheldon et al. (Sheldon) (both previously cited). 
In reference to at least claim 19
Cho teaches atrial contraction detection by a ventricular leadless pacing device for atrio-synchronous ventricular pacing which discloses a leadless cardiac pacemaker (LCP) configured to sense cardiac activity and to deliver pacing therapy to a patient’s heart (e.g. Fig. 1), the LCP comprising: a housing (e.g. 30); a first electrode secured relative to the housing and exposed to the environment outside of the housing (e.g. electrodes, 34 and 36); a second electrode secured relative to the housing and exposed to the environment outside of the housing (e.g. electrodes 34 and 36); sensing electronics disposed within the housing and responsive to the environment outside of the housing (sensing electronics 56 and 60), the sensing electronics configured to detect two or more different atrial artifacts that are each indicative of a particular atrial contraction (e.g. detecting contraction of the atrium, para. [0007], [0044], [0061], [0065], [0067]-[0068], atrial depolarization within the cardiac electrogram signal, para. [0028], [0050], [0044], atrial contractions based on features in the motion signal that are indicative of movement of cardiac tissue and/or the presence of mechanical perturbations associated with the S4 heart sound, Figs. 5-6, para. [0060]-[0061]); control electronics operatively coupled to the first electrode, the second electrode, and the sensing electronics (e.g. processing electronics 50), the control electronics is configured to: identify an atrial timing fiducial for each of a plurality of cardiac cycles, wherein the atrial timing fiducial for each of the plurality of cycles is based on the two or more atrial artifacts sensed (e.g. identify atrial contractions using at least the motion signal 72, 98 based on features in the motion signal that are indicative of movement of cardiac tissue and/or the presence of mechanical perturbations associated with the S4 heart sound , Figs. 5-6, 8-11, para. [0005]-[0008], [0031]-[0032], [0043]-[0045], [0060]-[0061],  [0078]-[0081]); identify a relationship between one or more of the tracked atrial timing fiducials and another detected cardiac event or an anticipated but missing cardiac event (e.g. using a relationship between the detected atrial event and ventricular event, such as an AV interval to determine whether to provide a ventricular pacing pulse, Figs. 6, 8-11, para. [0065]-[0070]), deliver a plurality of different ventricular pacing therapy types to the patient’s heart via the first electrode and the second electrode, wherein the control electronics dynamically selects which ventricular pacing therapy to deliver based, at least in part, on the identified relationship (e.g. detecting atrial contractions to determine the mode of pacing, absence of atrial contractions for a predetermined number of cardiac cycles may result in a mode switch and/or a change in the AV interval used for delivering pacing, Figs. 8-11, paragraphs [0005]-[0008], [0031]-[0032], [0043]-[0045], [0078]-[0081], [0083]-[0084], [0086]), wherein the plurality of different ventricular pacing therapy types comprise two or more of VDD, VDDR, VVI, VVIR, VOO and VOOR (e.g. atrio-synchronous ventricular pacing mode, asynchronous pacing modes, Fig. 10, paragraphs [0032], [0079]-[0081], [0083]-[0084], [0086]). Cho discloses detecting two or more different atrial artifacts that are each indicative of an atrial contraction (e.g. detecting contraction of the atrium, para. [0007], [0044], [0061], [0065], [0067]-[0068], atrial depolarization within the cardiac electrogram signal, para. [0028], [0050], [0044], atrial contractions based on features in the motion signal that are indicative of movement of cardiac tissue and/or the presence of mechanical perturbations associated with the S4 heart sound, Figs. 5-6, para. [0060]-[0061]) but does not explicitly teach that the identified atrial timing fiducial are based on both of the two or more different atrial artifacts sensed during the corresponding cycle. 
Sheldon teaches mode switching by a ventricular leadless pacing device which discloses a first electrode secured relative to the housing and exposed to the environment outside of the housing (e.g. electrodes 16A and 16B/32); a second electrode secured relative to the housing and exposed to the environment outside of the housing (e.g. electrodes 16A and 16B/32); sensing electronics disposed within the housing and responsive to the environment outside of the housing (e.g. sensing electronics 46), the sensing electronics configured to detect two or more different atrial artifacts that are each indicative of a particular atrial contraction (e.g. atrial activation event, para. [0006], [0037]-[0038], [0056], [0078]); control electronics (e.g. processing electronics 40) operatively coupled to the first electrode, the second electrode, and the sensing electronics (e.g. processing electronics coupled with other electronics and the electrodes, Fig. 4), the control electronics is configured to: using the two or more atrial artifacts to track atrial timing fiducials that are indicative of atrial contractions over each of a plurality of cardiac cycles (e.g. detect atrial activation events over multiple cardiac cycles, para. [0006], [0037]-[0038], [0056], [0078], use atrial event detection window based on a predetermined number of past cardiac cycles to detect an atrial activation event, para. [0125]-[0128]); identify a relationship between one or more of the tracked atrial timing fiducials and another detected cardiac event or an anticipated but missing cardiac event (e.g. looking at a relationship between the detected atrial activation events and the ventricular activation events to determine whether undersensing is taking place and control the timing of the ventricular pacing pulse accordingly, Figs. 11-12, para. para. [0045]-[0046], [0125]-[0127], [0131]-[0132], [0142]-[0147]) and deliver a plurality of different types of ventricular pacing therapies to the patient’s heart via the first electrode and the second electrode, wherein the control electronics selects which type of ventricular pacing therapy to deliver based, at least in part, on the identified relationship (e.g. switch modes based on atrial activation event detection, Figs. 11-12, para. [0125]-[0127], [0131]-[0132], [0142]-[0147]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the pacemaker of Cho with the teachings of Sheldon to include utilizing the detected two or more different atrial artifacts indicative of atrial contraction for use in determining when an atrial timing fiducial is likely to occur within the cardiac cycle to aid in identifying and tacking atrial timing fiducials over a plurality of cardiac cycles in order to yield the predictable result of providing a timing window within the cardiac cycle to use for identifying and tracking atrial timing fiducials that is appropriate for the patient’s current cardiac status. Additionally, applicant has stated that those skilled in the art will recognize that any number of artifacts can be used to determine an atrial timing fiducial, see para.  [000117] of specification, therefore it would have been well within the level of ordinary skill in the art to utilize the detected two or more different atrial artifacts indicative of atrial contraction for use in determining an atrial timing fiducial as such technique would have been well within the level of ordinary skill in the art as disclosed by applicant. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0023000 to Cho et al. (Cho) in view of US 2016/0129262 to Sheldon et al. (Sheldon) as applied to claim 19 further in view of US 2014/0121719 to Bonner et al. (Bonner) (previously cited). 
In reference to at least claim 20
Cho modified by Sheldon teaches a leadless pacemaker according to claim 19. Cho further discloses that the sensing electronics detect atrial and/or ventricular contractions based on features in a motion signal that are indicative of movement of cardiac tissue during atrial and/or ventricular contractions and/or the presence of mechanical perturbations associated with various heart sounds (e.g. paragraph [0061]) but does not explicitly teach the sensing electronics including one or more of a pressure measurement sensor and an acoustic measurement sensor. 
Bonner teaches a leadless pacemaker system which discloses using one or more sensors such as an accelerometer and/or pressure sensor to indicate a pressure within the heart chamber and using the sensors to detect contraction within the ventricles and/or atrium based on sensor signals indicative of ventricular and/or atrial contraction such as S1 heart sounds (e.g. paragraph [0033], [0036]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the pacemaker of Cho modified by Sheldon to include the sensing electronics including at least a pressure sensor, as taught by Bonner, in order to provide the predictable result of an additional sensor for aiding in determining the presence of contraction within the ventricle and/or atrium. 

Allowable Subject Matter
Claims 1-7 and 9-14 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  In view of the art that is relevant to the claimed invention the prior art does not teach or reasonably suggest sensing electronics configured to detect two or more different atrial artifacts that are each indicative of a particular atrial contraction; control electronics operatively coupled to the first electrode, the second electrode, and the sensing electronics, the control electronics configured to: identify an atrial timing fiducial for each of a plurality of cardiac cycles, wherein the atrial timing fiducial for each of the plurality of cardiac cycles is based on the two or more atrial artifacts sensed during the corresponding cardiac cycle, wherein the two or more different atrial artifacts comprise two or more of a S2 heart sound, a S4 heart sound, and an A-wave; track the atrial timing fiducials identified for each of the plurality of cardiac cycles over time; identify a relationship between one or more of the tracked atrial timing fiducials identified for each of the plurality of cardiac cycles and another detected cardiac event or an anticipated but missing cardiac event; and deliver a plurality of different types of ventricular pacing therapies to the patient’s heart via the first electrode and the second electrode, respectively in combination with the other claim limitations. The closest prior art includes  US 2016/0023000 to Cho et al. and US 2016/0129262 to Sheldon et al. (both previously cited) which teach atrial contraction detection but neither teaches nor suggests control electronics configured to: identify an atrial timing fiducial for each of a plurality of cardiac cycles, wherein the atrial timing fiducial for each of the plurality of cardiac cycles is based on the two or more atrial artifacts sensed during the corresponding cardiac cycle, wherein the two or more different atrial artifacts comprise two or more of a S2 heart sound, a S4 heart sound, and an A-wave; track the atrial timing fiducials identified for each of the plurality of cardiac cycles over time; identify a relationship between one or more of the tracked atrial timing fiducials identified for each of the plurality of cardiac cycles and another detected cardiac event or an anticipated but missing cardiac event. 
Response to Arguments
Applicant's arguments filed 9/28/2022 have been fully considered but are considered moot since the 103 rejections against claim 1 have been withdrawn in view of the claim amendments. Regarding the specification objections, MPEP 608.01(g) states “the description is a dictionary for the claims and should provide clear support or antecedent basis for all terms used in the claims”.  MPEP 608.01(i) states “The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description”. The specification fails to provide clear support or proper antecedent basis for the amended claimed subject matter within claims 1,4-7,9-17 and 19-20 since the specification does not currently recite any phrase or terminology related to “sensing electronics” and/or “control electronics”, the specification should be amended to provide proper antecedent basis for the claimed subject matter.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L GHAND/Examiner, Art Unit 3792